Citation Nr: 0803748	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from July to December 
1977 and from November 1979 to November 1983.  His first 
period of service from July to December 1977 included active 
duty for training (ACDUTRA) with the Mississippi Army 
National Guard.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).   

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2004 and August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

As support for his claim, the veteran testified at a hearing 
before RO personnel in June 2006.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).  

The veteran contends that he first injured his low back 
during basic training in the Mississippi Army National Guard 
(while on ACDUTRA) sometime between July and December of 
1977.  He says that he hurt his low back when he fell off 
some rocks.  He adds that he was placed on sick call on 
several occasions in 1977 due to his resulting low back 
disorder and was treated at the Fort Leonard Wood Army 
Community Hospital in Fort Leonard Wood, Missouri.

During his second period of service from November 1979 to 
November 1983, the veteran asserts that he reinjured his low 
back and was treated for low back and leg pain with muscle 
spasms.  See his August 2004 petition to reopen, 
September 2005 notice of disagreement (NOD), June 2006 RO 
hearing testimony, and his August 2006 personal statement.  

Before addressing the merits of the petition to reopen the 
claim for service connection for a low back disorder, the 
Board finds that additional development of the evidence is 
required.

First, a remand is required to obtain missing service medical 
records (SMRs) and personnel records concerning the veteran's 
ACDUTRA service from July to December 1977.  Although the RO 
obtained SMRs and personnel records from his second period of 
service from November 1979 to November 1983, there is no 
indication the RO attempted to obtain records from his first 
period of service.  These records might be pertinent to his 
appeal because he alleges that he first injured his low back 
during that initial period of basic training.  If these 
records do exist, they may constitute new and material 
evidence to reopen his claim.  See 38 C.F.R. § 3.156(c).  He 
says that from July to December 1977, he was 
in the Mississippi Army National Guard, Company B, 155 
Infantry, Natchez.  See his August 2006 statement.  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records 
include service military records.  38 C.F.R. § 3.159(c)(2) 
and (3).

Second, in a December 2005 statement, the veteran indicated 
he has been receiving disability benefits from the Social 
Security Administration (SSA) since April 2005 for his low 
back disorder.  He reiterated this during his June 2006 
hearing.  His SSA records are not on file and must be 
obtained before deciding his claim since these records are 
relevant to his VA claim.  38 U.S.C.A. § 5103A(c)(3).  
Although disability determinations by the SSA are not 
controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits and VA has a duty to assist the 
veteran in gathering these records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

Third, the veteran indicated in Part D, Section V, of his 
August 2004 claim for pension that he was receiving worker's 
compensation benefits.  These records also need to be 
obtained, assuming he provides the necessary information.  
See 38 U.S.C.A. § 5103A(b) (VA is required to make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Request any associated medical or 
personnel records, i.e., line of duty 
terminations, point statements, 
hospital records, etc., from the 
veteran's first period of service 
(including on ACDUTRA) from July to 
December 1977 when he was assigned to 
the Mississippi Army National Guard, 
Company B, 155 Infantry, Natchez.  If 
no such service medical or personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  Notify the 
veteran as required.

2.	Request from the SSA records associated 
with the veteran's low back disability 
claim.  Request copies of the 
disability determination and all 
medical records considered.  If no 
records are available or do not exist, 
a response to that effect must be 
documented in the claims file, and the 
veteran must be notified. 

3.	Request worker's compensation records 
in connection with a possible worker's 
compensation claim noted on Part D, 
Section V, of the veteran's August 2004 
claim for pension.  He must adequately 
identify the source of these records 
(i.e., which worker's compensation 
office handled his claim), in order for 
the RO to make reasonable efforts to 
obtain them.  He should contact the RO 
directly with this information, as soon 
as possible.

4.	Then readjudicate the veteran's claim 
in light of any additional evidence 
received since the December 2006 
supplemental statement of the case 
(SSOC).  If, and only if, it is 
determined that new and material 
evidence has been presented to reopen 
the claim, schedule the veteran for a 
VA examination to assist in determining 
whether any current low back disorder 
was incurred in or aggravated by either 
of his two periods of active military 
service.  If the claim is not granted 
to his satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

